Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Response to Amendment
2.	Claims 24, 26 and 30 have been amended, claims 27-29 and 31-46 canceled and claims 47-53 added as requested in the amendment filed on July 25, 2022. Following the amendment, claims 24-26, 30 and 47-53 are pending in the instant application.
3.	Claims 24-26, 30 and 47-53 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on July 25, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 24-26, 30 and 47-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 24 stands vague and indefinite for reasons of record in section 8 of Paper mailed on July 09, 2021 and section 7 of Paper mailed on February 24, 2022. Applicant traverses the rejection at pp. 6-8 of the Response. Specifically, Applicant explains the subject matter of claim 24 by reference to new claim 47. While this has been fully considered, the argument is not persuasive because claim 47 is not included within this rejection of record. Next, Applicant submits that the Example 3 of the specification “provides conditions for immunostating of PBMCs”. Applicant’s argument has been fully considered but is not persuasive because claim 24 expressly recites “conditions” under which the anti-α-Synuclein antibody binds “quantitatively” and not “conditions for immunostating of PBMCs”, thus making Applicant’s argument outside the scope of rejection.
8.	Claims 24 further stands indefinite for reasons of record in section 9 of Paper mailed on July 09, 2021 and in section 8 of Paper mailed on February 24, 2022. At pp. 8-10 f the Response, Applicant submits essentially the same line of reasoning to traverses the rejection. Applicant’s arguments have been fully considered and fully answered earlier. Briefly, reference to what a flow cytometer can or cannot do with respect to cell identification does not clearly impose any meaningful limitation on the claimed subject matter. This renders the claim indefinite, and the rejection is maintained. 
9.	Claim 47 is indefinite in step g), which reads, “detecting said label in a flow cytometer to quantify expression of α-Synuclein protein by a plurality of immunostained PBMCs and identifying with said flow cytometer individual PBMCs of said plurality as lymphocytes or monocytes”. First, detection of a label stands for presence or absence of the label, not quantity thereof. Second, absence of active, physical and repeatable steps to support “identifying” renders the claim ambiguous. 
10.	Claims 50 and 51 recite the limitation "the ratio" in claim 47.  There is insufficient antecedent basis for this limitation in the claims. 
11.	Claims 25, 26, 30, 48, 49, 52 and 53 are indefinite for being dependent from indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 24-26, 30 and 47-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 6 of Paper mailed on September 08, 2020, section 8 of Paper mailed on January 11, 2021 section 15 of Paper mailed on July 09, 2021 and in section 10 of Paper mailed on February 24, 2022.  Method claim(s) 24-26, 30 and 47-53, directed to laboratory assessment, monitoring and diagnosis of synucleinopathy, set forth laws of nature by reciting relationship between changes in the levels of naturally occurring factors and the pathology itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.
At pp. 10-12, Applicant argues that the claims “contain process steps that are inventive and are directed to preparation of peripheral blood mononuclear cells (PBMCs) by a new and useful laboratory technique involving at least fixing, permeabilizing, and immunostaining with anti-α-Synulcein antibody”. Applicant next argues that “a patentable method of preparing a reagent (i.e., PMBCs) […] does not occur naturally”, and cites Illumina case law in paticular. Finally, Applicant explains that, “Applicant’s prepared cells are different in kind from the starting material. Blood plasma and erythrocytes contain a-synuclein, both transcript and protein, in large amounts. The relationship between transcript abundance and protein content is not the same for all sources (cf. PBMCs vs. plasma) and under all circumstances (see, e.g., monitoring or diagnosing synucleinopathy). Preparation of PBMCs removes blood plasma, red blood cells, platelets, and polymorpho- nuclear cells, which are in the same (myeloid) cell lineage as monocytes. Therefore, Applicant’s claimed invention (i) subtracts the background of α-synuclein in blood plasma, erythrocytes, and platelets then (ii) compares the signal from only the α-synuclein protein content of lymphocytes and/or monocytes to discern important characteristics about a patient”. Applicant’s arguments have been fully considered but not persuasive for reasons that follow.
As fully explained earlier, the Illumina is not applicable in the instant case because the claims there were directed to a method of preparing a DNA fraction wherein the instant claims clearly encompass a very different invention − monitoring and diagnostic methods, which set forth a natural phenomenon. The Examiner maintains that present claims are not eligible under 2A/1 prong analysis because they are directed to a judicial exception without significantly more. 
Claims 24-26, 30 and 47-53 encompass changes in the levels of alpha-synuclein during pathology of synucleinopathy, the process that is governed by a law of nature, and thus is a judicial exception. Alpha-synuclein is a naturally occurring factor that is expressed differently during of synucleinopathy apart from any human action and independently of Applicant’s discovery. The relation between the levels of expression of the α-Synuclein and synucleinopathy exists in principle and is a consequence of the ways this factor is metabolized by the body, entirely natural process, a natural phenomenon, and thus a judicial exception. Moreover, the steps of comparing expression levels of the measured α-Synuclein represent mental steps or an abstract idea, also a judicial exception. (Step 2A/1: Yes). Next, the claims do not recite any additional elements to integrate the judicial exception into a practical application because all the steps of the claimed methods are limited to only those that measure changes in a naturally occurring factor during a naturally occurring pathology. (Step 2A/2: No). Finally, claims 24-26, 30 and 47-53 do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims – collecting blood samples, isolating cells, applying antibody to measure the amount of α-Synuclein − represent routine steps that are recited at a high level of generality and encompass well-understood and purely conventional routine techniques in the art. (Step 2B: No). 
Thus, for reasons fully explained earlier and reasons above, claims 24-26, 30 and 47-53 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 


	
	Conclusion
13.	No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
October 4, 2022